PER CURIAM.
This interlocutory appeal is governed by the decision of the Supreme Court of Florida in Ocean Villa Apartments v. City of Fort Lauderdale, Fla.1954, 70 So.2d 901, 902, wherein it was held:
“ * * * Motion for summary decree as authorized by 31 F.S.A. Equity Rule 40 supported by affidavits was then filed but no counter affidavits were filed by the city. This motion was denied and petitioners have brought that order here for review by certiorari.
“The point for determination is whether or not the chancellor committed error in denying petitioner’s motion for summary decree.
****** “ * * * With these affidavits before him the chancellor denied the motion for summary judment, presumably on the theory that the case should be decided after evidence on the issues and adversary argument. The chancellor had a reasonable discretion in the matter and we cannot see that it was abused, so we must decline to reverse him on this point.”
Affirmed.